07/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0553


                                      DA 19-0553
                                   _________________

MONTANA ENVIRONMENTAL
INFORMATION CENTER, SAVE OUR
CABINETS, AND EARTHWORKS,

             Plaintiffs, Appellees,
             and Cross-Appellants,
                                                                   ORDER
      v.

MONTANA DEPARTMENT OF
ENVIRONMENTAL QUALITY and
MONTANORE MINERALS CORP.,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   July 22 2020